
	

113 HR 4365 IH: New Markets Tax Credit Extension Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4365
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Gerlach (for himself, Mr. Neal, Mr. Kelly of Pennsylvania, Mr. Blumenauer, Mr. Tiberi, Mr. Rangel, Mr. Reed, Mr. McDermott, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently extend the new markets tax credit, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the New Markets Tax Credit Extension Act of 2014.
		2.Permanent extension of new markets tax credit
			(a)Extension
				(1)In generalSubparagraph (G) of section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking , 2011, 2012, and 2013 and inserting and each calendar year thereafter.
				(2)Conforming amendmentSection 45D(f)(3) of such Code is amended by striking the last sentence.
				(b)Inflation adjustmentSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)Inflation adjustment
						(A)In generalIn the case of any calendar year beginning after 2013, the dollar amount in paragraph (1)(G) shall
			 be increased by an amount equal to—
							(i)such dollar amount, multiplied by
							(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by
			 substituting calendar year 2000 for calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding ruleAny increase under subparagraph (A) which is not a multiple of $1,000,000 shall be rounded to the
			 nearest multiple of $1,000,000..
			(c)Alternative minimum tax reliefSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating clauses (v) through (ix) as clauses (vi) through (x), respectively, and
				(2)by inserting after clause (iv) the following new clause:
					
						(v)the credit determined under section 45D, but only with respect to credits determined with respect
			 to qualified equity investments (as defined in section 45D(b)) initially
			 made after the date of the enactment of the New Markets Tax Credit Extension Act of 2014,.
				(d)Effective dates
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				(2)Alternative minimum tax reliefThe amendments made by subsection (c) shall apply to credits determined with respect to qualified
			 equity investments (as defined in section 45D(b) of the Internal Revenue
			 Code of 1986) initially made after the date of the enactment of this Act.
				
